Citation Nr: 0834512	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  97-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for demyelinating 
polyneuropathy.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a chronic back 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977 and from February 1979 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim for service connection for 
demyelinating polyneuropathy as well as his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
chronic back disability alleged to be the result of a 
September 1990 lumbar puncture performed at a VA Medical 
Center.  During the pendency of the appeal, he relocated and 
his claims files were transferred to the RO in New Orleans, 
Louisiana, which assumed jurisdiction.  

In July 1998, the Board remanded the claims for additional 
development before ultimately denying both claims in an 
August 1999 decision.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
In December 2000, the veteran's representative and VA's 
Office of General Counsel filed a joint motion to vacate the 
Board's decision.  And in a December 2000 order, the Court 
granted the joint motion, vacated the Board's August 1999 
decision, and remanded the case to the Board for further 
action in accordance with the order.  Thereafter, the Board 
remanded this case for additional development in 
September 2001, June 2003, and August 2004.

In the interim, the veteran also appealed a March 2002 RO 
decision that denied his claim for service connection for 
peripheral neuropathy.  

In December 2004 the Board issued another decision denying 
the claims for service connection for demyelinating 
polyneuropathy and peripheral neuropathy, as well as the 
claim for § 1151 compensation for a chronic back disability.  
In response, the veteran again appealed to the Court.  In 
November 2005, his representative and VA's Office of General 
Counsel again filed a joint motion to vacate the Board's 
December 2004 decision.  In a November 2005 order, the Court 
granted the joint motion, vacated the Board's December 2004 
decision, and remanded the case to the Board for further 
action in accordance with the order.  So the Board, in turn, 
remanded the case again in August 2006 for still additional 
evidentiary development.  All of that additional development 
since has been accomplished, to the extent possible, and the 
case is once again before the Board for another decision.  

The veteran testified at a video-conference hearing in June 
1999 before a Veterans Law Judge (VLJ) of the Board.  
However, the judge that presided over that hearing has since 
retired.  Therefore the veteran was notified of this and 
given an opportunity to have another hearing before a VLJ 
that will ultimately decide this appeal.  See 38 C.F.R. § 
20.707 (2007) ("The Member or Members who conduct the hearing 
shall participate in making the final determination of the 
claims[.]")  In response, the veteran indicated he does not 
want another hearing.

The Board also points out that the veteran has submitted 
additional evidence since the most recent supplemental 
statement of the case (SSOC) was issued.  But he waived his 
right to have the RO initially consider this additional 
evidence.  38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) 
(2007).

Lastly, the Board notes that the veteran had been represented 
by a private attorney throughout much of this appeal.  But in 
a July 2008 statement, the veteran revoked that attorney's 
power of representation and indicated he was representing 
himself.  38 C.F.R. § 20.607 (2007).




FINDINGS OF FACTS

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows he was ever 
exposed to herbicides while on active duty.

2.  The veteran's demyelinating polyneuropathy and peripheral 
neuropathy were first diagnosed many years after service and 
have not been linked by competent medical evidence to his 
military service.

3.  No competent medical evidence has been submitted tending 
to show the veteran's back disability was either caused or 
chronically aggravated by a spinal tap performed at a VA 
Medical Center (VAMC) in September 1990.


CONCLUSIONS OF LAW

1.  The veteran's demyelinating polyneuropathy was not 
incurred in or aggravated by his military service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.  The veteran's peripheral neuropathy was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

3.  The criteria are not met for compensation benefits under 
38 U.S.C.A. § 1151 for a chronic back disability.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1151, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.358 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
November 2001, March 2002, June 2003, August 2004, May 2007, 
August 2007, and March 2008.  These letters informed him of 
the evidence required to substantiate his claims, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  And as for the Dingess requirements, since the 
Board is denying his claims, any downstream disability rating 
and effective date elements of the claims are ultimately 
moot.  So not providing notice concerning these downstream 
elements is nonprejudicial, i.e., harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Unfortunately, his service 
medical records for his first period of service from March 
1974 to March 1977 are unavailable.  However, it appears the 
RO made numerous attempts to obtain these missing records 
from the National Personnel Records Center (NPRC), as well as 
from the veteran personally.  Neither the NPRC nor the 
veteran was able to locate these records.  It thus appears 
the RO properly searched alternative sources in an attempt to 
assist the veteran in proving his claims.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

VA has made all necessary attempts to obtain all relevant 
medical and other records identified by the veteran and his 
representative as pertinent to the claims, including both VA 
and private treatment records.  In doing so, VA attempted to 
obtain treatment records from Dr. H.N., but was unsuccessful 
due to the veteran's failure to cooperate with VA.  In this 
regard, VA sent the veteran a letter in May 2007, which 
included a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for the veteran to complete so that treatment records could 
be obtained from Dr. H.N.  After the veteran failed to 
respond, VA made a second attempt in August 2007.  But again 
the veteran failed to provide the necessary information 
required to obtain treatment records from Dr. H.N.

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  VA's duty to assist is not always 
a one-way street; if a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA 
is only required to obtain evidence that is "adequately 
identified." 38 U.S.C.A. § 5103A(b),(c).  In light of the 
veteran's failure to cooperate, VA has no further obligation 
to attempt to obtain records from Dr. H.N.



Lastly, the Board notes that the veteran was afforded 
numerous VA examinations to determine whether his 
demyelinating polyneuropathy and peripheral neuropathy are 
related to service.  Similarly, numerous VA examinations were 
provided to determine whether he suffered any additional back 
disability as a result of a spinal tap performed at the 
Alexandria VA Medical in September 1990.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Service Connection for Demyelinating 
Polyneuropathy and Peripheral Neuropathy

The veteran claims that he developed demyelinating 
polyneuropathy and peripheral neuropathy while on active duty 
in the military.  In particular, he claims that both 
conditions were caused by his exposure to Agent Orange while 
serving in the Republic of Vietnam.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to these regulations, if a veteran was exposed to 
Agent Orange during active military, naval, or air service, 
certain specified diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).  The list of diseases includes acute and subacute 
peripheral neuropathy.  See 38 C.F.R. § 3.309(e).  For 
purposes of the presumption, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Id.

In this case, the Board finds that service connection for the 
veteran's demyelinating polyneuropathy and peripheral 
neuropathy is not warranted on a presumptive basis due to 
herbicide exposure, because no evidence shows that he ever 
served in the Republic of Vietnam during the Vietnam era.  
Indeed, he readily acknowledged during his September 1996 
hearing that he never served in the Republic of Vietnam, 
although he later testified during his June 1999 hearing that 
he went to the Republic of Vietnam on verbal orders.  
However, his military personnel records do not confirm any 
Vietnam service, as his only overseas service was in Alaska 
and Korea.  

Additionally, while VA acknowledges that some American units 
stationed in Korea were exposed to Agent Orange, the above 
statutory presumptions found at 38 C.F.R. §§ 3.307, 3.309 
have not been expanded to apply to veteran's who served in 
Korea with those units.  Therefore, because the record does 
not show the veteran served in the Republic of Vietnam during 
the period enumerated above, the statutory presumptions found 
at 38 C.F.R. §§ 3.307, 3.309 do not apply.

Thus, since service connection is not available on a 
presumptive basis under the provisions of 38 C.F.R. §§ 3.307, 
3.309, service connection for the veteran's demyelinating 
polyneuropathy and peripheral neuropathy can only be 
established on a direct-incurrence basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  The Court has specifically held that the 
provisions set forth in Combee, which involved a claim of 
exposure to radiation, are equally applicable in cases as 
here involving purported Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).



After carefully reviewing the evidence of record, however, 
the Board finds that service connection is not warranted for 
either condition on a direct-incurrence basis.  The evidence 
for consideration includes the veteran's service medical 
records for his second period of active duty, as well as 
various VA and private medical records, all of which show 
that his demyelinating polyneuropathy and peripheral 
neuropathy were first diagnosed many years after service and 
are unrelated to his service, including to his claimed 
exposure to Agent Orange.

The service medical records concerning the veteran's first 
period of service from March 1974 to March 1977 are 
unavailable.  In such situations as here when at least a 
portion of the service medical records are lost or missing, 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision ...."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, this heightened duty 
does not obviate the need to have medical nexus evidence 
supporting the claim.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare, 1 Vet. App. at 367).  That is to say, 
there is no reverse presumption for granting the claim.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).

In any event, the service medical records concerning the 
veteran's second period of active duty from February 1979 to 
October 1981 are available, and none makes any reference to 
neuropathy (of any type) in any extremity.  These records 
therefore provide compelling evidence against his claims 
under a direct-incurrence theory of service connection.  
Struck v. Brown, 9 Vet. App. 145 (1996).



Post-service medical records also provide evidence against 
the veteran's claim that his demyelinating polyneuropathy and 
peripheral neuropathy were incurred in service.  While 
pertinent laws and regulations provide that organic disease 
of the nervous system will be presumed to have been incurred 
in service if it had become manifest within one year of the 
veteran's separation from service, because no evidence in the 
record suggests he had an organic disease of the nervous 
system within this allotted time period following the 
conclusion of his military service, this presumption does not 
apply and help his claim.  See 38 C.F.R. §§ 3.307, 3.309.

In fact, to the contrary, the record shows the veteran was 
first diagnosed with demyelinating polyneuropathy when 
hospitalized by VA in September 1990, and then eventually 
diagnosed with peripheral neuropathy by T.E., M.D., 
in December 1991, approximately nine and ten years 
respectively after his separation from his second period of 
active duty in October 1981.  This lengthy period between 
service and the onset of symptoms involving neuropathy 
provides highly probative evidence against his claims under a 
direct theory of service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

Records show the veteran continued to be treated for both 
demyelinating polyneuropathy and peripheral neuropathy after 
initially being diagnosed with these disorders, as documented 
in both VA and private treatment records.  But none of these 
treatment records provides a medical opinion relating either 
disorder to his military service.  Thus, none of the post-
service treatment records supports his claims in this 
critical respect by evidencing the required causation.  
See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 



Indeed, VA examiners that appropriately reviewed the claims 
file for the pertinent medical and other history concluded 
the veteran's demyelinating polyneuropathy and peripheral 
neuropathy are unrelated to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Board realizes that VA examination 
reports dated in October 2002 and September 2003 include 
medical opinions that it is possible that the veteran's 
demyelinating polyneuropathy is due to his military service, 
but erroneously based on his claim that he left military 
service in 1989 (not several years prior to that, in October 
1981, as reflected in his service personnel records).  These 
opinions are also incorrectly based on the presumption that 
he started having problems with leg numbness within one year 
after his alleged 1989 separation from military service.  
However, in a January 2003 addendum to the October 2002 VA 
examination, the examiner, after being provided the veteran's 
correct service dates, opined that "[t]he patients symptoms 
of the upper and lower extremities started some time in June 
1990, and the patient was discharged from the service in 
October 1981.  So, it is unlikely that demyelinating 
polyneuropathy is attributable to military service."



Likewise, in a September 2004 VA medical opinion, the 
examiner opined as follows:

[Question] Given the fact the veteran separated 
from his last period of military service in October 
1981, is it as least as likely as not that his 
chronic inflammatory demyelinating polyneuropathy 
(CIDP) was caused by disease or injury while in 
military service?

Answer:  The patient had flu one month prior to 
presentation of his symptoms.  The patient's 
symptoms have no relationship to being in the 
military.  Being in the military has no relation to 
hav[ing] flu.  Any viral infection can cause flu, 
and that can led (sic) to demyelination of the 
neurons.

[Question] Given the fact the veteran separated 
from his last period of military service in October 
1981, is it as least as likely as not that his CIDP 
manifested itself to a compensable degree within 
one year[?]

Answer:  There is no relation between being in the 
military and having CIDP.  There are no causalities 
with regard to CIDP and being in the military.  The 
causality of his [demyelinating polyneuropathy] is 
probably the viral infection that led him to have 
flu and cold and runny nose.

[Question] Was the September 2003 opinion regarding 
the origins or etiology of the CIDP based on 
history by the veteran or the examiner's 
independent review?

Answer:  Review of the records does suggest that 
the conclusion of September 2003 was based on the 
history the examiner obtained from the patient.



[Question] Was the reference to the word 
"neuropathy" in September 2003 opinion meant to 
describe CIDP or peripheral neuropathy?

Answer:  The reference to the word "neuropathy" in 
September 2003 was describing CIDP. In the 
neurological circle, a lot of neurologists refer 
[to] CIDP as basically neuropathy.

As to peripheral neuropathy, the September 2004 VA medical 
report contains the following opinions:

[Question] Do the veteran's medical records show 
that he has current diagnosis of peripheral 
neuropathy?

Answer: No.  There is no clear indication in the 
patient's record that he has peripheral neuropathy.  
What the patient does have, based on review of his 
record, is that he has chronic inflammatory 
demyelinating polyneuropathy, which is still in the 
family of peripheral neuropathy.

[Question] If the veteran has peripheral 
neuropathy, is it as least as likely as not that it 
was caused by disease or injury while in the 
military?

Answer:  The veteran's neuropathy has no relation 
to being in the military.  Being in the military 
has no causality to development of peripheral 
neuropathy.



The Board gives more weight to the medical opinions contained 
in the January 2003 addendum report and the September 2004 
examination report than the opinions contained in the other 
reports mentioned, as the former were prepared after the 
examiners were provided the veteran's correct service dates.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases).

Thus, the medical evidence shows the veteran developed 
demyelinating and peripheral neuropathy many years after 
service, which VA medical professionals have determined are 
unrelated to his service.  The preponderance of the medical 
evidence is therefore against his claims.  Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).

The Board further notes that a medical article submitted by 
the veteran entitled Managing Dizziness:  Balance Problems 
and Fainting, does not support his claims.  With regard to 
medical treatise evidence, the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional," if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
Here, though, the article submitted by the veteran is not 
accompanied by the opinion of any medical expert.  The Board 
thus concludes that this information is insufficient to 
establish the required medical nexus element.

The Board has also considered the veteran's lay statements in 
support of his claims.  While he no doubt sincerely believes 
that his demyelinating polyneuropathy and peripheral 
neuropathy are related to service, as a layman without 
medical expertise, he is not qualified to render a medical 
opinion concerning the etiology of these conditions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  He is only 
competent to comment on symptoms (e.g., tingling and numbness 
in his extremities) he may have personally experienced during 
and since service, not the cause of them, and in particular, 
whether they are attributable to Agent Orange exposure.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for demyelinating 
polyneuropathy and peripheral neuropathy.  And as the 
preponderance of the evidence is against his claims, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied. 



III.  Section 1151 Compensation for a 
Chronic Back Disability

The veteran claims that his low back disability was caused or 
at least aggravated by a spinal tap performed at the 
Alexandria, Louisiana, VA Medical Center in September 1990.  
After carefully reviewing the evidence of record, however, 
the Board finds no basis to grant this claim.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that since 
he filed his claim in 1992 the provisions of 38 U.S.C.A. § 
1151 have been amended.  However, the amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See, e.g., Jones v. West, 12 Vet. App. 460, 463 (1999).  
Claims filed prior to October 1, 1997, are to be adjudicated 
under the law as it existed previously.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).  The version of section § 1151 in effect 
when the veteran filed his claim provided, in pertinent part:

"Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, . . . 
[§ 1151 benefits] . . . shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected."  38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.358 
(1999).

With the above criteria in mind, the record confirms the 
veteran had a spinal tap at the Alexandria, Louisiana, VA 
Medical Center in September 1990.  The record also shows he 
has had chronic back problems, which have been diagnosed as 
low back pain, lumbar strain, chronic thoracolumbosacral 
strain, and/or degenerative joint disease of the lumbar 
spine.  See, for example, the reports of VA examinations 
dated in July 1995, September 2002, September 2003, and 
September 2004.

However, more importantly, none of the medical records in the 
claims file includes a medical opinion tending to prove that 
any of these variously diagnosed low back disorders was 
either caused or aggravated by the September 1990 spinal tap.  
In fact, to the contrary, in reply to the RO's requests for 
medical opinions on this determinative issue, it was 
specifically concluded there is no such correlation.

Of note, following a July 1995 VA examination, the examiner 
opined that "[he] doubts that lower back pain is secondary to 
[the] spinal tap."  Thereafter, a VA examiner in September 
2002 opined that he "cannot definitely state that back pain 
is related to lumbar puncture or any in-service medical 
condition . . ."  Another VA examiner in October 2002 also 
added that it was his ". . . opinion [that] it is less likely 
[lumbar puncture] caused or aggravated back disability."  
Likewise, a VA examiner in September 2003 opined that "[i]t 
does not appear that any of the workup done, including a 
spinal tap, has aggravated or caused [the veteran's] 
disability in any way in his back."  

Lastly, a VA examiner in September 2004, after reviewing the 
claims file and noting the veteran's history, opined as 
follows:

[t]he patient complained of low back pain, which he 
attributed to his spinal tap of 1990.  This does 
not fit with the history of having had a spinal 
tap.  If the low back pain that he is complaining 
[of] is secondary to spinal tap, the pain would not 
be 'better' during rainy days or cold weather, and 
there is no associated radicular pain.  The patient 
has upper and lower back strain and bilateral 
cervical radicular symptoms.  This may be probably 
secondary to degenerative disease as opposed to 
being secondary to spinal tap.



Therefore, since the uncontradicted medical evidence of 
record shows the veteran's back disorder was neither caused 
nor aggravated by the September 1990 spinal tap at the 
Alexandria, Louisiana, VA Medical Center, his § 1151 claim 
must be denied.  See Wray, 7 Vet. App. at 493 (1995) (holding 
that the adoption of an expert medical opinion may satisfy 
the Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).

Indeed, the only evidence suggesting the veteran's back 
disability was caused or aggravated by the 1990 spinal tap is 
his unsubstantiated lay testimony.  And while he is competent 
to report his symptoms of back pain dating back to the 1990 
spinal tap, he does not have the necessary medical training 
and/or expertise to give a probative opinion linking his back 
pain to that particular medical procedure.  Jandreau, Barr, 
Grottveit and Espiritu, all supra.  The Board therefore 
places greater probative value on the medical evidence, which 
clearly shows that his chronic back disability was neither 
caused nor aggravated by the 1990 spinal tap. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for § 1151 compensation for a chronic back disability.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  Accordingly, the appeal is denied. 




ORDER

The claim for service connection for demyelinating 
polyneuropathy is denied.

The claim for service connection for peripheral neuropathy is 
denied.

The claim for § 1151 compensation for a chronic back 
disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


